DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 05/14/2021. 
Applicant filed a request for continued examination and amended claims 1, 2, and 8 on 09/14/2021. 
Claims 1-20 are pending, of which claims 9-20 are withdrawn. 
Claims 1-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 requires the elastic core layer is a plurality of strands or a plurality of strips. Claim 1, which claim 8 depends from, requires the elastic core layer is selected from the group consisting of a plurality of strands and a plurality of strips. Therefore, claim 8 does not further limit claim 1 and therefore is in improper dependent form.
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Langdon (US 2012/0271265) in view of Schneider et al. (US 6,964,720) (Schneider).
Regarding claims 1-2, 4, and 8
Langdon teaches a stretch laminate, for use in a diaper, comprising a first layer of nonwoven, a second layer of an elastomeric material, a third layer of a polyethylene film, and a fourth layer of nonwoven. The second layer and third layer correspond to the core structure. The second layer is disposed between the third layer and the first layer. The first layer of nonwoven, corresponding to a nonwoven first facing layer, is affixed to the first surface and the fourth layer of nonwoven, corresponding to a nonwoven second facing layer, is affixed to the second surface. The first layer is activated to provide zones of separation, elongation, and breaks in the fibers of the first layer through intermeshing teeth, i.e., the first layer is a fractured nonwoven. The second layer of an elastomeric material is a film, elastomeric scrim material, or an arrangement of strips or strands of elastomeric material. See, e.g., abstract, paragraphs [0040-0041], [0047-0048], [0053], and [0072], and FIG. 1. 
Given Langdon does not require a discontinuous polyethylene film, it is clear the polyethylene film is a continuous film layer. Further, given that the structure and material of the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands, for use in diapers. See, e.g., abstract and col. 1, lines 5-16 and col. 11, lines 54-57. Schneider teaches elastomeric nonwoven laminates typically include elastic bonded to a nonwoven, wherein the elastic may include elastic film or elastic strands. Col. 1, lines 31-34. As Schneider expressly teaches, elastic strands for elastomeric nonwoven laminates are generally preferred over elastic films from both a cost and functional perspective since strands require less material and provide flexibility in arrangement and stretch properties. Col. 1, lines 51-54. Schneider and Langdon are analogous art as they are both drawn to elastic laminates for use in diapers.
In light of the motivation of using elastic strands as provided by Schneider, it therefore would have been obvious to one of ordinary skill in the art to use elastic strands instead of an elastomeric film or scrim in the laminate of Langdon, in order to provide great flexibility and stretch properties while saving material and cost, and thereby arrive at the claimed invention. 

Regarding claim 6
Langdon further teaches the nonwoven web is made of polymeric fibers. Paragraph [0042].

Regarding claims 5 and 7
Langdon in view of Schneider teaches all of the limitations of claim 1 above, however Langdon does not explicitly teach the presence of cellulose fibers in the nonwoven first and fourth layer. 
With respect to the difference, Schneider teaches an elastomeric nonwoven laminate comprising a first nonwoven, a second nonwoven, and a plurality of elastic strands, for use in diapers. See, e.g., abstract and col. 1, lines 5-16 and col. 11, lines 54-57. Schneider further teaches the nonwoven layers of the elastomeric nonwoven laminate comprises a combination of cellulose and polymeric fibers. Col. 8 lines, 36-40. Schneider and Langdon are analogous art as they are both drawn to elastic laminates for use in diapers.
In light of the disclosure of Schneider, it therefore would have been obvious to one of ordinary skill in the art to use a combination of cellulose and polymeric fibers in the first layer of nonwoven of Langdon in view of Schneider, in order to form a stretch laminate with predictable success, as Schneider teaches a nonwoven comprising a combination of cellulose and polymeric fibers is suitable for use in a stretch laminate, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

 Response to Arguments
Applicant’s arguments, see pages 6-7, filed 09/14/2021, with respect to Norrby have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8 over Norrby in view of Schneider has been withdrawn. Upon further search and consideration, a new grounds of rejections are set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789